Name: Commission Regulation (EC) NoÃ 1388/2007 of 27 November 2007 amending Regulation (EC) NoÃ 382/2005 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1786/2003 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: industrial structures and policy;  EU finance;  agricultural activity;  economic policy;  agricultural policy
 Date Published: nan

 28.11.2007 EN Official Journal of the European Union L 310/3 COMMISSION REGULATION (EC) No 1388/2007 of 27 November 2007 amending Regulation (EC) No 382/2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), and in particular the second subparagraph of Article 71(2) thereof, Whereas: (1) The common agricultural policy should be simplified as far as possible to facilitate access to the legislation and reduce the administrative burden on operators and the authorities. (2) Regulation (EC) No 1786/2003 provides for one single aid for all the eligible products referred to in Article 1 thereof, irrespective of their particular characteristics or their method of manufacture and, as a result, some of the requirements relating to the methods of manufacturing dehydrated dried fodder, the purpose of which was to make it easier to distinguish between sun-dried fodder and dehydrated fodder, are no longer necessary. This change should also open up the way for new commercial applications and facilitate the development of more efficient and environmentally-sound manufacturing methods. At the same time it should be made clear that the approval of processing undertakings remains subject to the condition that they are capable of producing dried fodder in accordance with the terms of Article 9 of Regulation (EC) No 1786/2003. (3) For the same reason, the obligations concerning the manufacture of fodder laid down in Article 8 of Commission Regulation (EC) No 382/2005 (3) are also no longer necessary; this should lead to a reduction in administrative and control costs. (4) To make on-the-spot checks on processing undertakings more efficient, it should be made clear that certain information must be made available to the competent authorities and that the control reports must make it possible to review the documents examined. (5) An additional parameter should be added in order to round out the information relating to the record of energy used in the production of dehydrated fodder. (6) Regulation (EC) No 382/2005 should be amended accordingly. (7) Given that the 2007/08 marketing year is already in progress, and in order to prevent operators in the sector from being treated differently depending on the time at which they submit their applications, this Regulation should not apply until the 2008/09 marketing year. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 382/2005 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 Definitions For the purposes of this Regulation: 1. dried fodder  means the products referred to in Article 1 of Regulation (EC) No 1786/2003; 2. similar fodder products  means all artificially heat-dried herbage fodder products falling within CN code 1214 90 90 and in particular:  herbage legumes,  herbage grasses,  whole plants, harvested green with unripe grain, of the cereals listed in point I of Annex IX to Regulation (EC) No 1782/2003; 3. processing undertaking  means the dried fodder processing undertaking referred to in Article 7 of Regulation (EC) No 1786/2003, duly approved by the Member State in which it is located; 4. purchaser of fodder for drying and/or grinding  means the natural or legal persons referred to in Article 10(c)(iii) of Regulation (EC) No 1786/2003, duly approved by the Member State where they are established, who purchase fresh fodder from producers in order to deliver it to processing undertakings; 5. lot  means a specific quantity of fodder of uniform quality as regards composition, moisture content and protein content, leaving a processing undertaking at the same time; 6. mixture  means an animal feed product containing dried fodder which has been dried and/or ground by the processing undertaking, and additives. Additives  are products of a different type from dried fodder, including binding agents and caking agents, or of the same type but dried and/or ground elsewhere. However, dried fodder containing no more than 3 % additives as a percentage of the total weight of the finished product shall not be regarded as a mixture where the total nitrogen content, relative to the dry matter of the additive, does not exceed 2,4 %; 7. agricultural parcels  means the parcels identified in accordance with the identification system for agricultural parcels in the integrated administration and control system referred to in Articles 18 and 20 of Regulation (EC) No 1782/2003 and in Article 6 of Commission Regulation (EC) No 796/2004 (4); 8. single aid application  means the aid application referred to in Article 22 of Regulation (EC) No 1782/2003 and Articles 12 and 14 of Regulation (EC) No 796/2004; 9. final consignee of a lot of dried fodder  means the last person to have received that lot in the form in which it left the processing undertaking, with a view to processing the dried fodder or using it in animal feed. 2. Article 3 is replaced by the following: Article 3 Products eligible for aid For the purposes of this Regulation, the aid provided for in Article 4 of Regulation (EC) No 1786/2003 shall be payable on dried fodder meeting, in addition to the requirements specified in Article 9 of that Regulation, the requirements for being placed on the market as feedingstuffs which leave, in the unaltered state or as a mixture, the premises of the processing undertaking, or, where they cannot be stored on the latter, a storage location outside the same which provides adequate guarantees of proper supervision of the stored fodder and which has been approved in advance by the competent authority. The aid shall be payable solely on quantities of products obtained by drying fodder produced on parcels utilised for agriculture within the meaning of Article 51 of Regulation (EC) No 1782/2003. 3. In Article 5, point (a)(ii) is replaced by the following: (ii) a description of the technical installations, and in particular the artificial heat-drying installations and grinding units, with details of hourly evaporation capacity and operating temperature, and weighing equipment, producing a final product which complies with the moisture content and minimum protein content referred to in Article 9 of Regulation (EC) No 1786/2003; 4. In Article 6, point (d) is deleted. 5. Article 8 is deleted. 6. The first subparagraph of Article 10(3) is replaced by the following: The determination of moisture and crude protein content provided for in Article 9 of Regulation (EC) No 1786/2003 shall be carried out by taking a sample for every 110 tonnes maximum of each lot of dried fodder leaving the processing undertaking or mixed on its premises in accordance with the method laid down in Commission Directives 76/371/EEC (5), 71/393/EEC (6) and 72/199/EEC (7). 7. Article 11(1) is replaced by the following: 1. The processing undertaking shall systematically weigh fodder for drying and/or grinding delivered for processing, in order to determine the exact quantities thereof. 8. Article 12(2) is replaced by the following: 2. Processing undertakings shall keep separate stock records for all categories of dried fodder provided for in Article 1 of Regulation (EC) No 1786/2003. 9. Article 26(1) is replaced by the following: 1. The competent authorities shall inspect, at least once each marketing year, the stock records referred to in Article 12 of all processing undertakings, and in particular the link between the stock records and the accounts including bank statements and the corresponding invoices. 10. Article 28(1) is replaced by the following: 1. Every on-the-spot check shall be the subject of a detailed control report which makes it possible to review the various aspects of the checks carried out and in particular the documents and registers examined. 11. In Annex I, line e is replaced by the following: Subject Unit Quantity e1 Average specific consumption Megajoules per kg of dehydrated fodder e2 Energy used per tonne of evaporated water Megajoules per kg of evaporated water Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the 2008/09 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 114. Regulation as last amended by Regulation (EC) No 456/2006 (OJ L 82, 21.3.2006, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1276/2007 (OJ L 284, 30.10.2007, p. 11). (3) OJ L 61, 8.3.2005, p. 4. Regulation as last amended by Regulation (EC) No 116/2007 (OJ L 35, 8.2.2007, p. 7). (4) OJ L 141, 30.4.2004, p. 18. (5) OJ L 102, 15.4.1976, p. 1. (6) OJ L 279, 20.12.1971, p. 7. (7) OJ L 123, 29.5.1972, p. 6.